11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Julius Owens
Appellant
Vs.                   No.
11-01-00365-CR B
Appeal from Rockwall County
State of Texas
Appellee
 
Appellant=s retained counsel
perfected this appeal by filing a notice of appeal.  Both the clerk of the trial court and the court reporter informed
this court that appellant had failed to make arrangements to pay for the
appellate record.  On March 14, 2002,
this court issued an order directing appellant to file the clerk=s record and reporter=s record on or before April
12, 2002.  Appellant was advised that
failure to do so could result in the dismissal of his appeal for want of
prosecution.  There has been no response
to the March 14 order.
The
appeal is dismissed for want of prosecution.
 
PER CURIAM
 
April 25, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.